Citation Nr: 0821810	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lumbar spine 
spondylolisthesis of L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a December 2006 decision, the Board denied entitlement to 
a rating in excess of 40 percent for lumbar spine 
spondylolisthesis; denied entitlement to a rating in excess 
of 20 percent for osteoarthritis of the left knee; denied 
entitlement to a rating in excess of 50 percent for 
psychological musculoskeletal disorder; and denied 
entitlement to a compensable disability rating for abscess of 
the left axilla.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2007, the veteran's representative and VA General Counsel 
filed a joint motion for a partial remand.  By an order later 
that month, the Court granted the joint motion and remanded 
the lumbar spine issue to the Board for further action.  The 
Court dismissed the remaining three issues.  Thus, only the 
lumbar spine issue is presently before the Board.

(In the December 2006 decision, the Board also remanded an 
issue of entitlement to an effective date earlier than August 
21, 2004, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The agency of original jurisdiction 
(AOJ) was to prepare a statement of the case (SOC) for that 
issue.  The earlier effective date issue was unaffected by 
the Court order, but it has not yet been addressed by the 
AOJ.  Thus, the requested development must still be 
implemented.)


REMAND

The veteran asserts that the 40 percent rating assigned for 
his service-connected lumbar spine spondylolisthesis of L5-S1 
does not adequately represent the impairment that he suffers 
from the disability.  He contends that a higher rating is 
warranted.

The December 2007 joint motion indicated that the Board did 
not provide adequate reasons and bases regarding any 
neurologic abnormalities associated with the veteran's lumbar 
spine disability.  In a June 2008 statement, the veteran's 
representative requested that the Board remand the claim to 
the AOJ in order to obtain a current medical examination and 
treatment records from the Jesse Brown VA Medical Center in 
Chicago, Illinois.

In this case, the Board finds that the issue on appeal should 
be remanded for further development.  The last VA examination 
in connection with the claim took place in August 2004.  
Additionally, the most recent VA treatment records were 
prepared in December 2005.  On remand, the veteran should 
therefore be afforded another VA examination, and updated VA 
treatment records should be requested in order to obtain more 
recent medical evidence regarding the present severity of the 
veteran's service-connected lumbar spine disability, 
including any associated neurologic abnormalities.

As noted in the December 2006 decision, VA revised the 
criteria for evaluating disabilities of the spine during the 
pendency of this appeal.  See 68 Fed. Reg. 51454-56 (Aug. 27. 
2003); 67 Fed. Reg. 54345-49 (Aug. 22, 2002).  VA must 
consider the claim under each set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of those provisions.  See, e.g., Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); VAOPGCPREC 3-2000 
(Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Accordingly, the VA examination should be conducted in light 
of the various criteria for evaluating the veteran's lumbar 
spine disability.  The AOJ should also consider the former 
and revised criteria when it re-evaluates the veteran's 
claim.  The AOJ should also pay particular attention to any 
associated neurologic abnormalities.

In light of the remand, the veteran should be sent a notice 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  Since the veteran was last sent a VCAA 
letter, the Court issued a decision regarding the general 
notice requirements for increased rating claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, an updated 
letter should be sent to the veteran.

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected lumbar spine 
spondylolisthesis of L5-S1.  See Vazquez-
Flores, 22 Vet. App. at 37.  Tell the 
veteran that he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the applicable diagnostic code(s) 
pertaining to the spine.  Include both 
the former and revised criteria.  See, 
e.g., 38 C.F.R. § 4.71a (2007); 38 C.F.R. 
§ 4.71a (2002).  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since December 2005) 
from the Jesse Brown VAMC in Chicago, 
Illinois, and associate the records with 
the claims folder.

3.  Schedule the veteran for a VA 
examination of his lumbosacral spine.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and 
studies, including x-rays, should be 
conducted.  A rationale for any opinion 
expressed should be provided.

The examiner should identify all low back 
disabilities that the veteran 
experiences.  The examiner should comment 
on whether any other diagnosed low back 
disability is part and parcel or related 
to the veteran's service-connected lumbar 
spine spondylolisthesis of L5-S1.

The examiner should identify all 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  The 
finding should include the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, should be noted.  The examiner 
is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the back is used 
repeatedly.  All functional losses caused 
by service-connected lumbosacral spine 
disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.

The examiner should state whether there 
is related muscle spasm on extreme 
forward bending or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  He or she should also identify 
any related ankylosis, listing of the 
whole spine, positive Goldthwaite's sign, 
arthritic changes, or joint space 
narrowing due to lumbar spine 
spondylolisthesis.

The examiner should identify any 
associated neurological symptoms, 
including those affecting the bowel or 
bladder, or due to any related 
intervertebral disc syndrome and describe 
the nerve(s) affected, or seemingly 
affected, by nerve root compression.  
Each nerve affected or seemingly affected 
should be identified and the disability 
caused thereby should be described as 
equating to mild, moderate, moderately 
severe, or severe incomplete paralysis, 
or complete paralysis.  The total 
duration of any incapacitating episodes 
due to disc disease in the past 12 months 
should be noted.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the lumbar spine increased 
rating claim.  If any benefit sought is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

6.  Implement the action outlined in the 
December 2006 Board remand.  That is, 
prepare a SOC for the issue of 
entitlement to an effective date earlier 
than August 21, 2004, for the award of a 
TDIU rating.  If and only if, the veteran 
files a timely substantive appeal, the 
effective date issue should be returned 
to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

